DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	Claims 1, 3-4, 6, 8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2019.

The application has been amended as follows: 
Claims 3-4, 6, 8 and 16-20 are canceled. 



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Wachter et al. (US 2,422,812), Henderson et al. (US 4,038,509), Vinczer (US 4,873,412) and Heideman (US 4,810,849).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, a valve assembly including a first valve operable to deliver a gas to the pneumatic cylinder and a second valve operable deliver the gas to the gas passageway and the exit orifice, wherein the first valve and the second valve are oriented perpendicular to one another. 


Examiner’s Comment
 	(1) Applicant argues “35 USC 112 … by way of amendments submitted herewith, the rejections of the claims under 35 USC 112b have been overcome” on page 6 of remark.
 	In response, 35 USC 112 b have been withdrawn. 
 	(2) Applicant argues “Conclusion … claims 1-20 is allowable for at least the foregoing reasons …” on page 7 of remark. 
 	In response, the withdrawn independent claim 1 has 112 b issue (i.e., substantially perpendicular).  Thus, claim 1 will not be rejoined. With respect to independent method claim 16, the method claim does not have parallel scope with claim 10. Thus, claim 16 will not be rejoined.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761